Case 1:16-cr-00273-DLC Document 517 Filed 08/20/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
-V- : 1l6cr273 (DLC)
KENYATTA FURS,

ORDER
Defendant.

DENISE COTE, District Judge:

Kenyatta Furs has moved for reconsideration of this Court’s
May 13, 2021 Order denying his motion for compassionate release
made pursuant to 18 U.S.C. § 3582(c)(1) (a). As a basis for
reconsideration, he argues that his asthma and his history of
contracting COVID-19 constitute an extraordinary and compelling
circumstance warranting compassionate release. But Furs’ motion
for compassionate release addressed these medical issues, and
the May 13, 2021 Order concluded that they did not constitute
extraordinary and compelling circumstances warranting
compassionate release and that even if they did, the relevant
sentencing factors would weigh against his release. His motion
for reconsideration presents no new information calling those
conclusions into question.

Furs’ motion also emphasizes his institutional record. To
the extent that this material was not included with his initial

motion, it is untimely. In any event, his institutional record,

 

 

 
Case 1:16-cr-00273-DLC Document 517 Filed 08/20/21 Page 2 of 2

while commendable, does not alter this Court’s weighing of the
18 U.S.C. § 3553(a) sentencing factors. Accordingly, it is
hereby
ORDERED that Furs’ motion for reconsideration is denied.
IT IS FURTHER ORDERED that the Clerk of Court shall mail
Furs a copy of this Order and note mailing on the docket.

Dated: New York, New York
August 20, 2021

bua, NU

DENISE COTE
United States District Judge

 

 
